
	
		I
		111th CONGRESS
		1st Session
		H. R. 2223
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Sestak (for
			 himself, Mr. Ehlers,
			 Ms. Kilpatrick of Michigan,
			 Mr. Courtney,
			 Mrs. Tauscher, and
			 Mr. Upton) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for nationwide expansion of the pilot program
		  for national and State background checks on direct patient access employees of
		  long-term care facilities or providers.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Safety and Abuse Prevention
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Frail elders are a
			 highly vulnerable population who often lack the ability to give consent or
			 defend themselves. Since the best predictor of future behavior is past
			 behavior, individuals with histories of abuse pose a definite risk to patients
			 and residents of long-term care facilities.
				(2)Every month, there
			 are stories in the media of health care employees who commit criminal
			 misconduct on the job and are later found, through a background check conducted
			 after the fact, to have a history of convictions for similar crimes.
				(3)A
			 2006 study conducted by the Department of Health and Human Services determined
			 that—
					(A)criminal
			 background checks are a valuable tool for employers during the hiring
			 process;
					(B)the use of
			 criminal background checks during the hiring process does not limit the pool of
			 potential job applicants;
					(C)a correlation
			 exists between criminal history and incidences of abuse; and
					(D)the long-term care
			 industry supports the practice of conducting background checks on potential
			 employees in order to reduce the likelihood of hiring someone who has the
			 potential to harm residents of long-term care facilities.
					(4)A
			 national survey of State Adult Protective Services agencies identified more
			 than 500,000 reports of elder and vulnerable adult abuse in 2004, and a
			 national report concluded that more than 15,000 nursing home complaints
			 involved abuse, including nearly 4,000 complaints of physical abuse, more than
			 800 complaints of sexual abuse, and nearly 1,000 complaints of financial
			 exploitation.
				(5)The Department of
			 Health and Human Services has determined that, while 41 States now require
			 criminal background checks on certified nurse aides prior to employment, only
			 half of those require criminal background checks at the Federal level.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)lay the foundation
			 for a coordinated, nationwide system of comprehensive State registry and
			 criminal background checks that would greatly enhance the chances of
			 identifying individuals with problematic backgrounds who change jobs frequently
			 and move across State lines to avoid detection;
				(2)stop individuals
			 who have a record of substantiated abuse, or a serious criminal record, from
			 preying on helpless elders and individuals with disabilities; and
				(3)provide assurance
			 to long-term care employers and the residents they care for that abusive
			 workers will not be hired into positions that give them access to extremely
			 vulnerable individuals receiving long-term care services in health care
			 settings across the United States.
				3.Nationwide
			 program for National and State background checks on direct patient access
			 employees of long-term care facilities and providers
			(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish a program
			 to identify efficient, effective, and economical procedures for long-term care
			 facilities or providers to conduct background checks on prospective direct
			 patient access employees on a nationwide basis (in this subsection, such
			 program shall be referred to as the nationwide program). Except
			 for the following modifications, the Secretary shall carry out the nationwide
			 program under similar terms and conditions as the pilot program under section
			 307 of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173; 117 Stat. 2257), including the prohibition on hiring
			 abusive workers and the authorization of the imposition of penalties by a
			 participating State under subsection (b)(3)(A) and (b)(6), respectively, of
			 such section 307:
				(1)Agreements
					(A)Newly
			 participating statesThe Secretary shall enter into agreements
			 with each State—
						(i)that
			 the Secretary has not entered into an agreement with under subsection (c)(1) of
			 such section 307;
						(ii)that agrees to
			 conduct background checks under the nationwide program on a Statewide basis;
			 and
						(iii)that submits an
			 application to the Secretary containing such information and at such time as
			 the Secretary may specify.
						(B)Certain
			 previously participating statesThe Secretary shall enter into
			 agreements with each State—
						(i)that
			 the Secretary has entered into an agreement with under such subsection (c)(1),
			 but only in the case where such agreement did not require the State to conduct
			 background checks under the program established under subsection (a) of such
			 section 307 on a Statewide basis;
						(ii)that agrees to
			 conduct background checks under the nationwide program on a Statewide basis;
			 and
						(iii)that submits an
			 application to the Secretary containing such information and at such time as
			 the Secretary may specify.
						(2)Nonapplication
			 of selection criteriaThe selection criteria required under
			 subsection (c)(3)(B) of such section 307 shall not apply.
				(3)Required
			 fingerprint check as part of criminal history background
			 checkThe procedures established under subsection (b)(1) of such
			 section 307 shall—
					(A)require that the
			 long-term care facility or provider (or the designated agent of the long-term
			 care facility or provider) obtain State and national criminal history
			 background checks on the prospective employee through such means as the
			 Secretary determines appropriate that utilize a search of State-based abuse and
			 neglect registries and databases, including the abuse and neglect registries of
			 another State in the case where a prospective employee previously resided in
			 that State, State criminal history records, the records of any proceedings in
			 the State that may contain disqualifying information about prospective
			 employees (such as proceedings conducted by State professional licensing and
			 disciplinary boards and State Medicaid Fraud Control Units), and Federal
			 criminal history records, including a fingerprint check using the Integrated
			 Automated Fingerprint Identification System of the Federal Bureau of
			 Investigation; and
					(B)require States to describe and test methods
			 that reduce duplicative fingerprinting, including providing for the development
			 of rap back capability by the State such that, if a direct
			 patient access employee of a long-term care facility or provider is convicted
			 of a crime following the initial criminal history background check conducted
			 with respect to such employee, and the employee’s fingerprints match the prints
			 on file with the State law enforcement department, the department will
			 immediately inform the State and the State will immediately inform the
			 long-term care facility or provider which employs the direct patient access
			 employee of such conviction.
					(4)State
			 requirementsAn agreement entered into under paragraph (1) shall
			 require that a participating State—
					(A)be responsible for
			 monitoring compliance with the requirements of the nationwide program;
					(B)have procedures in
			 place to—
						(i)conduct screening
			 and criminal history background checks under the nationwide program in
			 accordance with the requirements of this section;
						(ii)monitor
			 compliance by long-term care facilities and providers with the procedures and
			 requirements of the nationwide program;
						(iii)as
			 appropriate, provide for a provisional period of employment by a long-term care
			 facility or provider of a direct patient access employee, not to exceed 30
			 days, pending completion of the required criminal history background check and,
			 in the case where the employee has appealed the results of such background
			 check, pending completion of the appeals process, during which the employee
			 shall be subject to direct on-site supervision (in accordance with procedures
			 established by the State to ensure that a long-term care facility or provider
			 furnishes such direct on-site supervision);
						(iv)provide an
			 independent process by which a provisional employee or an employee may appeal
			 or dispute the accuracy of the information obtained in a background check
			 performed under the nationwide program, including the specification of criteria
			 for appeals for direct patient access employees found to have disqualifying
			 information which shall include consideration of the passage of time,
			 extenuating circumstances, demonstration of rehabilitation, and relevancy of
			 the particular disqualifying information with respect to the current employment
			 of the individual;
						(v)provide for the
			 designation of a single State agency as responsible for—
							(I)overseeing the
			 coordination of any State and national criminal history background checks
			 requested by a long-term care facility or provider (or the designated agent of
			 the long-term care facility or provider) utilizing a search of State and
			 Federal criminal history records, including a fingerprint check of such
			 records;
							(II)overseeing the
			 design of appropriate privacy and security safeguards for use in the review of
			 the results of any State or national criminal history background checks
			 conducted regarding a prospective direct patient access employee to determine
			 whether the employee has any conviction for a relevant crime;
							(III)immediately
			 reporting to the long-term care facility or provider that requested the
			 criminal history background check the results of such review; and
							(IV)in the case of an
			 employee with a conviction for a relevant crime that is subject to reporting
			 under section 1128E of the Social Security
			 Act (42 U.S.C. 1320a–7e), reporting the existence of such conviction
			 to the database established under that section;
							(vi)determine which
			 individuals are direct patient access employees (as defined in paragraph
			 (6)(B)) for purposes of the nationwide program;
						(vii)as appropriate,
			 specify offenses, including convictions for violent crimes, for purposes of the
			 nationwide program; and
						(viii)describe and
			 test methods that reduce duplicative fingerprinting, including providing for
			 the development of rap back capability such that, if a direct
			 patient access employee of a long-term care facility or provider is convicted
			 of a crime following the initial criminal history background check conducted
			 with respect to such employee, and the employee’s fingerprints match the prints
			 on file with the State law enforcement department—
							(I)the department
			 will immediately inform the State agency designated under clause (v) and such
			 agency will immediately inform the facility or provider which employs the
			 direct patient access employee of such conviction; and
							(II)the State will
			 provide, or will require the facility to provide, to the employee a copy of the
			 results of the criminal history background check conducted with respect to the
			 employee at no charge in the case where the individual requests such a
			 copy.
							(5)Payments
					(A)Newly
			 participating states
						(i)In
			 generalAs part of the application submitted by a State under
			 paragraph (1)(A)(iii), the State shall guarantee, with respect to the costs to
			 be incurred by the State in carrying out the nationwide program, that the State
			 will make available (directly or through donations from public or private
			 entities) a particular amount of non-Federal contributions, as a condition of
			 receiving the Federal match under clause (ii).
						(ii)Federal
			 matchThe payment amount to each State that the Secretary enters
			 into an agreement with under paragraph (1)(A) shall be 3 times the amount that
			 the State guarantees to make available under clause (i), except that in no case
			 may the payment amount exceed $3,000,000.
						(B)Previously
			 participating states
						(i)In
			 generalAs part of the application submitted by a State under
			 paragraph (1)(B)(iii), the State shall guarantee, with respect to the costs to
			 be incurred by the State in carrying out the nationwide program, that the State
			 will make available (directly or through donations from public or private
			 entities) a particular amount of non-Federal contributions, as a condition of
			 receiving the Federal match under clause (ii).
						(ii)Federal
			 matchThe payment amount to each State that the Secretary enters
			 into an agreement with under paragraph (1)(B) shall be 3 times the amount that
			 the State guarantees to make available under clause (i), except that in no case
			 may the payment amount exceed $1,500,000.
						(6)DefinitionsUnder
			 the nationwide program:
					(A)Long-Term care
			 facility or providerThe term long-term care facility or
			 provider means the following facilities or providers which receive
			 payment for services under title XVIII or XIX of the Social Security
			 Act:
						(i)A skilled nursing
			 facility (as defined in section 1819(a) of the Social Security Act (42 U.S.C.
			 1395i–3(a)).
						(ii)A nursing
			 facility (as defined in section 1919(a) of such Act (42 U.S.C.
			 1396r(a)).
						(iii)A home health
			 agency.
						(iv)A provider of
			 hospice care (as defined in section 1861(dd)(1) of such Act (42 U.S.C.
			 1395x(dd)(1)).
						(v)A long-term care
			 hospital (as described in section 1886(d)(1)(B)(iv) of such Act (42 U.S.C.
			 1395ww(d)(1)(B)(iv)).
						(vi)A provider of
			 personal care services.
						(vii)A provider of
			 adult day care.
						(viii)A residential
			 care provider that arranges for, or directly provides, long-term care services,
			 including an assisted living facility that provides a level of care established
			 by the Secretary.
						(ix)An intermediate
			 care facility for the mentally retarded (as defined in section 1905(d) of such
			 Act (42 U.S.C. 1396d(d)).
						(x)Any other facility
			 or provider of long-term care services under such titles as the participating
			 State determines appropriate.
						(B)Direct patient access
			 employeeThe term
			 direct patient access employee means any individual who has access
			 to a patient or resident of a long-term care facility or provider through
			 employment or through a contract with such facility or provider and has duties
			 that involve (or may involve) one-on-one contact with a patient or resident of
			 the facility or provider, as determined by the State for purposes of the
			 nationwide program. Such term does not include a volunteer unless the volunteer
			 has duties that are equivalent to the duties of a direct patient access
			 employee and those duties involve (or may involve) one-on-one contact with a
			 patient or resident of the long-term care facility or provider.
					(7)Evaluation and
			 report
					(A)EvaluationThe
			 Inspector General of the Department of Health and Human Services shall conduct
			 an evaluation of the nationwide program.
					(B)ReportNot
			 later than 180 days after the completion of the nationwide program, the
			 Inspector General of the Department of Health and Human Services shall submit a
			 report to Congress containing the results of the evaluation conducted under
			 subparagraph (A).
					(b)Funding
				(1)NotificationThe
			 Secretary of Health and Human Services shall notify the Secretary of the
			 Treasury of the amount necessary to carry out the nationwide program under this
			 section for the period of fiscal years 2010 through 2012, except that in no
			 case shall such amount exceed $160,000,000.
				(2)Transfer of
			 fundsOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall provide for the transfer to
			 the Secretary of Health and Human Services of the amount specified as necessary
			 to carry out the nationwide program under paragraph (1). Such amount shall
			 remain available until expended.
				4.Mandatory State
			 use of national correct coding initiative
			(a)In
			 generalSection 1903(r) of
			 the Social Security Act (42 U.S.C. 1396b(r)), as amended by section 3(a) of the
			 QI Program Supplemental Funding Act of 2008 (Public Law 110–379), is
			 amended—
				(1)in paragraph
			 (1)(B)—
					(A)in clause (ii), by striking
			 and at the end;
					(B)in clause (iii),
			 by adding and after the semicolon; and
					(C)by adding at the
			 end the following new clause:
						
							(iv)effective for
				claims filed on or after October 1, 2010, incorporate compatible methodologies
				of the National Correct Coding Initiative administered by the Secretary (or any
				successor initiative to promote correct coding and to control improper coding
				leading to inappropriate payment) and such other methodologies of that
				Initiative (or such other national correct coding methodologies) as the
				Secretary identifies in accordance with paragraph
				(4);
							;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(4)Not later than September 1, 2010, the
				Secretary shall do the following:
							(A)Identify those methodologies of the
				National Correct Coding Initiative administered by the Secretary (or any
				successor initiative to promote correct coding and to control improper coding
				leading to inappropriate payment) which are compatible to claims filed under
				this title.
							(B)Identify those methodologies of such
				Initiative (or such other national correct coding methodologies) that should be
				incorporated into claims filed under this title with respect to items or
				services for which States provide medical assistance under this title and no
				national correct coding methodologies have been established under such
				Initiative with respect to title XVIII.
							(C)Notify States of—
								(i)the methodologies identified under
				subparagraphs (A) and (B) (and of any other national correct coding
				methodologies identified under subparagraph (B)); and
								(ii)how States are to incorporate such
				methodologies into claims filed under this title.
								(D)Submit a report to Congress that
				includes the notice to States under subparagraph (C) and an analysis supporting
				the identification of the methodologies made under subparagraphs (A) and
				(B).
							.
				(b)Extension for
			 state law amendmentIn the case of a State plan under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of
			 Health and Human Services determines requires State legislation in order for
			 the plan to meet the additional requirements imposed by the amendment made by
			 subsection (a)(1)(C), the State plan shall not be regarded as failing to comply
			 with the requirements of such title solely on the basis of its failure to meet
			 these additional requirements before the first day of the first calendar
			 quarter beginning after the close of the first regular session of the State
			 legislature that begins after the date of enactment of this Act. For purposes
			 of the previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
			
